Citation Nr: 9920606	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-24 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from March 1965 to 
January 1968.  

Service connection was denied for PTSD by a January 1988 
Board decision.  Subsequent rating decisions in November 1988 
and August 1993 also denied service connection for PTSD, and 
each of those decisions became final because the appellant 
did not file an appeal of either decision within one year 
after receiving notification of thereof.  This appeal comes 
before the Board of Veterans' Appeals (Board) from a rating 
decision by the Department of Veterans Affairs (VA) New 
Orleans, Louisiana, Regional Office (RO).  


FINDINGS OF FACT

1.  An August 1993 rating decision denied service connection 
for PTSD, and that decision became final when the appellant 
did not timely file an appeal from the decision after 
receiving notification of the decision in August 1993.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
his claim for service connection for PTSD.  

3.  The appellant has been diagnosed with PTSD due to his 
experiences in Vietnam.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the August 1993 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 1110, 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a) (1998).  

2.  The appellant has submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has PTSD that developed as a 
result of his exposure to traumatic events while stationed in 
Vietnam during the Vietnam war.  He reports that he currently 
lives an isolated existence in a dilapidated trailer and has 
problems with sleeping.  He has indicated that he has had 
difficulty maintaining employment since service and has been 
married and divorced five times since then.  

The appellant's claim for service connection for PTSD was 
previously denied by an August 1993 rating decision that 
became final when he did not file a timely appeal of the 
decision after receiving notification thereof in August 1993.  
Except as otherwise provided, when a claim becomes final 
after an unappealed rating decision, the claim may not be 
thereafter reopened.  Should new and material evidence be 
presented or secured with respect to a claim that has been 
disallowed, the claim shall be reopened and reviewed as to 
all of the evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302(a).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Veterans Appeals (Court) held that the two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), for reopening claims became a three-step process 
under the holding by United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998):  the Secretary must first determine 
whether new and material evidence has been presented, which 
under 38 C.F.R. § 3.156(a) means evidence not previously 
submitted to agency decision makers which satisfies the 
following requirements: it bears directly and substantially 
upon the specific matter under consideration; it is neither 
cumulative nor redundant; and, by itself or in connection 
with evidence previously assembled, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim; second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary must reopen the claim and 
"evaluate the merits of the veteran's claim in light of all 
the evidence, both old and new" after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999).  For the limited purpose of 
determining whether to reopen a claim, the Board must accept 
the new evidence as credible and entitled to full weight.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the claim for 
service connection for PTSD was last finally denied by the 
August 1993 rating decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the August 1993 rating 
decision included the appellant's service medical records, 
which did not show any complaint or finding of any 
psychiatric disability, and his service personnel records, 
which indicated that his combat history/expeditions consisted 
of participation in combat operations against Communist 
forces in defense of Chu Lai in March 1966 and participation 
in Operation Nevada in April 1966.  

Postservice evidence considered by the RO in August 1993 
included the following: an October 1986 VA psychiatric 
examination report that diagnosed the appellant as having a 
severe, mixed personality disorder with borderline and 
paranoid traits; a March 1987 report from O. Scott, Ph.D., of 
The Psychology Clinic, which referenced evaluations performed 
on the appellant in September 1986 and October 1986, and 
which described him as presenting the classic picture of PTSD 
and poor social adjustment; a June 1988 update by Dr. Scott 
to his March 1987 report, with a diagnosis of chronic PTSD; 
VA outpatient records dated from 1986 to 1991, which revealed 
psychiatric treatment during that period at a mental health 
clinic; and a March 1993 statement from the appellant that 
described the traumatic events to which he was exposed in 
Vietnam.  

Service connection was denied for PTSD by the August 1993 
rating decision on the basis that new and material evidence 
had not been submitted to reopen a previously denied claim 
that had become final.  

The evidence submitted since the August 1993 rating decision 
includes the following: a report of the appellant's VA 
hospitalization in July 1986, which noted that the appellant 
demonstrated overt depression and recurrent intrusive 
thoughts of Vietnam, and that PTSD was diagnosed; a December 
1987 report of VA hospitalization, which diagnosed chronic 
PTSD with depressed mood; a June 1994 VA outpatient record 
that listed an assessment of PTSD with recent exacerbation of 
anxiety and depression; an October 1994 medical report from 
Dr. Scott, diagnosing PTSD; a transcript of the appellant's 
testimony at an August 1995 regional office hearing, in which 
he described his experiences in Vietnam; and lay statements 
from the appellant's mother, a cousin, his employer, a 
friend, and a neighbor, which were submitted at the August 
1995 hearing.  The Board finds that this evidence, submitted 
since the August 1993 rating decision, is significant and 
must be considered in order to fairly decide the merits of 
the appellant's current claim for service connection for 
PTSD.  The evidence is new because it includes additional 
diagnoses of PTSD, and it is material because it raises the 
question of whether the appellant has PTSD that developed as 
a result of his claimed experiences in Vietnam.  Accordingly, 
the Board reopens the claim for service connection for PTSD 
on the basis that the appellant has submitted new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7105(c); 
38 C.F.R. § 3.156.  

Because the Board has determined that the claim for service 
connection for PTSD is reopened, it must be reviewed under 
the second element of Winters, which is whether the claim is 
well grounded.  A claimant filing for VA benefits has the 
duty to submit evidence that must "justify a belief by a fair 
and impartial individual" that the claim is plausible, and, 
therefore, well grounded.  38 U.S.C.A. § 5107(a).  A claim is 
not well grounded if the claimant fails to present such 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well 
grounded, except where such assertions are inherently 
incredible or beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for PTSD.  The Board finds that each of the three 
elements required to show a well-grounded claim has been met.  
The medical evidence contains diagnoses of PTSD, the 
appellant has described the stressful events to which he was 
exposed in Vietnam, and Dr. Scott has linked the appellant's 
PTSD to stressful events to which he was exposed in Vietnam.  
Therefore, the Board concludes that the appellant has met his 
initial burden of presenting evidence that his claim for 
service connection for PTSD is plausible or otherwise well 
grounded.  

However, the Board believes that additional evidence must be 
obtained before it can render a decision regarding the claim.  
To decide the claim on the merits at this time would be 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD.  


REMAND

The Board notes that the Court has held that a veteran's 
combat history/expeditions, as reported in his/her service 
personnel records can be indicative of combat service.  
Gaines v. West, 11 Vet. App. 353 (1998).  Thus, the listings 
in the appellant's service personnel records as to his 
participation in combat operations against Communist forces 
in defense of Chu Lai in March 1966 and in Operation Nevada 
in April 1966 require further development.  However, the July 
1986 VA hospitalization report indicates that the appellant 
stated that while he had been trained to kill in service he 
had never seen any action.  The December 1987 VA 
hospitalization record noted that he reported recent 
stressful events since his last hospitalization- losing his 
shrimp boat and catching his wife with another man.  

The appellant claims that his duty as a military policeman 
(MP) at a prisoner-of-war camp in Vietnam provided instances 
of stressful events, such as a prisoner of war being dropped 
from a helicopter.  He has stated that his unit was exposed 
to sniper fire and mortar fire, that he saw close friends 
injured and killed, and that he witnessed mutilation and 
torture, and the killing of women and children.  He also 
reported that he was in an area where an explosion killed a 
child and four Marines and caused two other Marines to lose 
their legs.  

Upon reviewing Zarycki v. Brown, 6 Vet App. 91 (1993) and 
West v. Brown, 7 Vet. App. 70 (1994), it appears that, in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such an event, then and only 
then, the case should be referred for a medical examination 
to determine (1) the sufficiency of the stressor, (2) whether 
the remaining elements required to support the diagnosis of 
PTSD have been met, and (3) whether there is a link between a 
currently diagnosed PTSD and a recognized stressor or 
stressors in service.  38 C.F.R. § 3.304(f).  

In such a referral, the adjudicators should specify to the 
examiner(s) precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed as to the requirement that only 
those events may be considered in determining whether the 
appellant was exposed to a stressor and as to the nature of 
the stressor or stressors to which the appellant was exposed.  
In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiner renders a diagnosis of 
PTSD that is not clearly based upon stressors in service 
whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  

In light of the foregoing, and recognizing VA's duty to 
assist the appellant in the development of facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5107(a) and 
38 C.F.R. § 3.103(a), the Board believes that additional 
evidence must be obtained in order to determine if the 
appellant has PTSD that can be linked to traumatic events to 
which he claims he was exposed during military service.  
Therefore, this case is remanded to the RO for the following 
actions:  

1.  The specific details of the claimed 
stressful events during service, provided by 
the appellant in March 1993, should be 
forwarded to the Commandant of the Marine 
Corps, Headquarters, United States Marine 
Corps, Code MMRB, Quantico, Virginia, 22134-
0001, along with copies of the appellant's 
service personnel records, for verification of 
the incident or incidents which the appellant 
has reported as stressors.  Any information 
obtained is to be associated with the claims 
folder and any additional development suggested 
by the Commandant should be undertaken by the 
RO.  

2.  Following the above, the RO must make a 
specific determination, based upon the complete 
record, with respect to whether the appellant 
was exposed to the specific events claimed as 
stressors in service.  In rendering this 
determination, the attention of the RO is 
directed to the cases of Zarycki and West, and 
the discussion above.  In any event, the RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in combat 
with the enemy."

3.  If, and only if, the RO determines that the 
record establishes the existence of the events 
claimed as stressors, then it should arrange 
for the appellant to be examined by a Board of 
psychiatrists who have not previously examined 
him for the purpose of determining the correct 
diagnosis of his psychiatric disorder(s).  The 
RO must specify, for the examiners, the events 
that it has determined are established by the 
record.  The examiners must be instructed that 
only those events may be considered for the 
purpose of determining whether the appellant 
was exposed to a stressor in service.  If a 
diagnosis of PTSD is appropriate, the examiners 
should specify whether that disorder resulted 
from an inservice stressor found to be 
established for the record by the RO.  The 
report of the examination should include a 
complete rationale for all opinions expressed.  
The diagnosis should be in accordance with DSM-
IV(tm).  The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiners prior to the 
examination.  

4.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

5.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition evidence and 
to ensure that the appellant receives his due process and 
fair process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  No additional action is required by the appellant 
until he receives further notification from VA.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

